54 N.Y.2d 677 (1981)
In the Matter of Wesley Herman, Appellant,
v.
Barbara Blum, as Commissioner of the New York State Department of Social Services, et al., Respondents.
Court of Appeals of the State of New York.
Decided June 30, 1981.
Morton B. Dicker, Julian Z. Meltzer and John P. Cunningham for appellant.
Robert Abrams, Attorney-General (Gerald Slotnik and Arlene Silverman of counsel), for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
On summary consideration, order affirmed, without costs. There is substantial evidence to support the commissioner's determination that petitioner's failure to accept his work referral was without good cause (see Matter of Purdy v Kreisberg, 47 N.Y.2d 354, 358). The asserted evidentiary errors have not been preserved for judicial review because of the absence of a specific objection or request for an adjournment to remedy the asserted defects (Matter of Sowa v Looney, 23 N.Y.2d 329, 333; Matter of Leogrande v State Liq. Auth., 19 N.Y.2d 418, 423).